Appeal from a judgment of the Supreme Court in favor of defendants Skudin, entered June 12,1981 in Sullivan County, upon a dismissal of the complaint by the court at Trial Term (Klein, J.), at the close of plaintiff’s case. In this action to recover from the individual defendants, the Skudins, the balance due on an open account for goods plaintiff billed and delivered to a children’s camp, known as Camp Keeyumah and operated by Millaben Camps, Inc., a now bankrupt Pennsylvania corporation, the Skudins’ motion to dismiss the complaint at the close of plaintiff’s case was granted and this appeal followed. We affirm. Plaintiff offered no evidence that the Skudins personally obligated themselves to pay for the goods. Nor was the name of their principal undisclosed, for during the five years plaintiff furnished goods to the camp its invoices, to the extent they were satisfied, were paid only by Millaben Camps, Inc., checks. Judgment affirmed, with costs. Kane, J. P., Main, Casey, Mikoll and Yesawich, Jr., JJ., concur.